Citation Nr: 0209046	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  95-05 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to an increased (compensable) rating for 
spontaneous pneumothorax.

3.  Entitlement to an increased (compensable) rating for 
headaches.

(The issues of entitlement to service connection for an 
acquired psychiatric disorder (other than PTSD), multiple 
joint pain (to include as due to an undiagnosed illness), 
chronic fatigue with flu-like symptoms (to include as due to 
an undiagnosed illness), and a chronic gastrointestinal 
disability (to include as due to an undiagnosed illness), as 
well as entitlement to a rating in excess of 20 percent for 
postoperative lumbar laminectomy will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to July 
1976 and from December 1990 to May 1991.  He also has service 
with the Army Reserves.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Louisville, 
Kentucky, and Detroit, Michigan, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran testified 
at a Board hearing at the RO in February 2002.

The Board notes the record was held open for the receipt of 
additional evidence for 60 days after the veteran's February 
2002 Board hearing.  Evidence pertinent to the issues on 
appeal was received at the Board in March 2002, and the 
veteran has waived initial RO consideration of this evidence.  
38 C.F.R. § 20.1304(c) (2001).

The Board notes that a December 1997 rating decision denied 
service connection for a urinary tract and prostate 
infection.  A notice of disagreement was filed, and a 
Statement of the Case was issued in September 2001.  However, 
the record does not reflect that a substantive appeal has 
been received as to this issue, and it is therefore not 
before the Board for appellate review at this time.

In a statement received in March 2002 the veteran raised the 
issue of entitlement to service connection for a right toe 
disorder.  This issue is referred to the RO for appropriate 
action.

The Board is undertaking additional development on the issues 
of entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD), multiple joint pain 
(to include as due to an undiagnosed illness), chronic 
fatigue with flu-like symptoms (to include as due to an 
undiagnosed illness), and a chronic gastrointestinal 
disability (to include as due to an undiagnosed illness), as 
well as entitlement to a rating in excess of 20 percent for 
postoperative lumbar laminectomy pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the veteran notice and reviewing the response to the 
notice, the Board will prepare a separate decision addressing 
these issues.

The issue of entitlement to service connection for PTSD is 
being deferred pending completion of the additional 
development of the aforementioned issues.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, and all relevant evidence necessary 
for an equitable disposition of the issues under current 
consideration was obtained.

2.  The medical evidence demonstrates that the veteran does 
not currently suffer from sinusitis.

3.  The veteran's spontaneous pneumothorax residuals have 
been shown to be essentially asymptomatic on repeated 
examination.

4.  The veteran's service connected headache disorder has 
fairly consistently been manifested by characteristic 
prostrating attacks occurring 3 to 5 times per month and 
lasting for 3 to 5 hours over the last several months; 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability are not shown.

CONCLUSIONS OF LAW

1.  Chronic sinusitis was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).

2.  The criteria for a compensable evaluation for spontaneous 
pneumothorax have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.97, 
Diagnostic Codes 6602, 6814 (1996); 38 C.F.R. § 4.97, 
Diagnostic Code 6843 (2001).

3.  The criteria for a 30 percent rating for headaches have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides that VA 
shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.102, 3.159).

VA has a duty under the VCAA to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  The veteran has been informed of the evidence 
needed to substantiate his claims, and the RO notified the 
veteran of all regulations pertinent to service connection 
and increased rating claims, informed him of the reasons for 
which it had denied his claims, and provided him additional 
opportunities to present evidence and argument in support of 
his claims.  Under these circumstances, the Board finds that 
the requirements of 38 U.S.C.A. § 5103 have been satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A.  In this regard, the Board notes that VA 
examinations concerning the veteran's disabilities have been 
held, and service medical and VA treatment records have been 
obtained and are associated with the veteran's claims file.  
As noted, the record was held open for the receipt of 
additional evidence for 60 days after the veteran's February 
2002 Board hearing, and evidence pertinent to the issues on 
appeal has been received.  The Board thus finds that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.

I.  Service connection for chronic sinusitis.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records from the veteran's first period of 
service indicate that he first complained of nasal problems 
in August 1975.  The veteran's July 1976 separation 
examination noted chronic sinusitis.

The veteran's claim of entitlement to service connection for 
sinusitis was originally denied in May 1977.  The denial was 
based on the fact that an October 1976 VA examination found 
no clinical evidence of sinusitis.

The Board observes that the RO has considered the veteran's 
current claim to be essentially a new claim as the veteran's 
theory of entitlement now includes service connection on the 
basis that his sinusitis was permanently aggravated during 
his second period of service.

The Board notes that the most recent evidence of record 
indicates that the veteran does not currently suffer from 
sinusitis.  Although a private February 1998 record noted 
that the veteran suffered from an acute exacerbation of 
chronic sinusitis, a July 1997 VA examination indicated that 
sinusitis was not evident on examination, and a similar 
conclusion was noted on a December 1999 VA medical record.  
With the medical evidence failing to show that sinusitis is 
present, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for chronic sinusitis.

The Board has considered the veteran's testimony concerning 
this issue given at the February 2002 Board hearing.  
However, while a claimant may testify as to symptoms he or 
she perceives to be manifestations of disability, the 
question of whether a chronic disability is currently present 
is one which requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the veteran's 
claim, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran.  Accordingly, the benefit-of-the-doubt rule is not 
applicable, and the claim of service connection for sinusitis 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


II.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

A.  Spontaneous Pneumothorax

The veteran was granted service connection for spontaneous 
pneumothorax in May 1977 and was assigned a noncompensable 
rating that has remained in effect since that time.

Prior to October 1996, the Schedule For Rating Disabilities 
directed that a spontaneous pneumothorax warranted a 100 
percent evaluation for a period of six months.  Thereafter, 
the residuals were to be evaluated by analogy to bronchial 
asthma.  A 10 percent evaluation was warranted for mild 
bronchial asthma manifested by paroxysms of asthmatic-type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  Diagnostic Code 6602 (1996).

On October 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to respiratory system disabilities including pneumothorax 
residuals.  Under the amended rating schedule, a 10 percent 
evaluation is warranted for pneumothorax residuals productive 
of FEV-1 of 71 to 80 percent predicted; FEV-1/FVC of 71 to 80 
percent; or DLCO (SB) of 66 to 80 percent of predicted.  38 
C.F.R. § 4.97, Diagnostic Code 6843 (2002).

The Board has reviewed the probative evidence of record 
including the veteran's statements and Board hearing 
testimony.  While the veteran has complained of chest pain 
that he asserts originates from his lung, the veteran has 
been afforded multiple VA pulmonary evaluations which did not 
identify any current disability associated with his 
pneumothorax.  Further, the clinical documentation of record 
does not reflect any treatment of the veteran's pneumothorax 
residuals.  Pulmonary function testing has been noted to be 
normal.  Results from October 1996 VA pulmonary testing 
showed FEV-1 of 99 percent of predicted, and  FEV-1/FVC of 82 
percent of predicted.  As such, the Board finds that a 
compensable evaluation under either the old or new criteria 
(Karnas v. Derwinski, 1 Vet. App. 308 (1991)) is not 
warranted.

B.  Headaches

The veteran was granted service connection for headaches in 
May 1977 and was assigned a noncompensable rating that has 
remained in effect since that time.  A 50 percent evaluation 
may be assigned for migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 30 percent evaluation may be 
assigned with characteristic prostrating attacks occurring on 
an average once a month over the last several months.  With 
characteristic prostrating attacks averaging one in 2 months 
over last several months, a 10 percent evaluation may be 
assigned.  Diagnostic Code 8100.

The Board notes that the veteran's descriptions of his 
headaches have been fairly consistent.  The complaints made 
at the November 1995 VA headaches examination and the 
February 2002 Board hearing tend to approximate those 
criteria for a 30 percent rating for migraine headaches.  The 
veteran has testified that he took medications for his 
headaches and that his headaches occurred 3 to 5 times per 
month and would last for 3 to 5 hours.  The veteran indicated 
that he usually had the headaches in the morning and would 
sometimes miss work or drill duty due to the severity of the 
headaches.  At an October 1996 VA examination the veteran 
indicated that he would miss work 3 times a months a few 
hours each time due to headaches.  While the Board finds that 
a 30 percent rating is warranted, the veteran's headaches are 
not shown by the evidence to be productive of severe economic 
inadaptability, and the veteran has not contended otherwise.  
An increased 30 percent rating and no more is warranted under 
Diagnostic Code 8100.


III.  Conclusion

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but this case does not 
present such a state of balance between the positive evidence 
and the negative evidence to allow for more favorable 
determinations.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that either his 
pneumothorax or headaches disabilities, alone, have resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases 
and injuries encountered as a result of or incident to 
military service.  The percentage ratings represent as far as 
can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the disability.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board does not find that the veteran's case outside the 
norm so as to warrant consideration of the assignment of an 
extraschedular rating.  Referral of this matter for 
consideration under the provisions of 38 C.F.R. § 3.321 is 
not warranted.  See Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996). 


ORDER

Entitlement to service connection for chronic sinusitis is 
denied.

An increased (compensable) rating for spontaneous 
pneumothorax is denied.

A rating of 30 percent for headaches is granted, subject to 
the laws and regulations applicable to the payment of 
monetary benefits.



		
	STEVEN L. COHN	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



